Citation Nr: 1502620	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-24 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the Veteran is competent to handle disbursement of VA funds.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Lewis, Missouri, which determined that the Veteran was not competent to handle the disbursement of funds.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he has the mental capacity to manage his own affairs, including disbursement of funds.


CONCLUSION OF LAW

The Veteran is competent for the purposes of receiving direct payment of his VA compensation benefits.  38 U.S.C.A. §§ 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA regulations, a mentally incompetent person is one who, because of injury or disease, lacks the mental capacity to contract or to manage his own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2013).  The RO has the sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits. 
38 C.F.R. § 3.353(b) (2014).
 
Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c) (2014).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  38 C.F.R. § 3.353(c) (2014). 

The clear and convincing standard of proof requires that a result be proven to a "reasonable certainty."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d) (2014); see also 38 C.F.R. § 3.102 (2014).

The RO based its finding of incompetency on an October 2009 VA examination report, which noted the Veteran did not know what his bills were, and was not prudently handling his payments.  The examiner noted the Veteran had recently made an extravagant purchase of a steel door for his house, which had been extensively damaged in a fire a few years prior.  There is no more information regarding how detailed the examiner's questions were, or whether there were any other examples to support the opinion that he was not prudently handling his payments.  In regard to the door, the record shows he is working on repairing his damaged home.  That examination also noted he had an average IQ.  The Board does not find the limited information in that report to be clear and convincing evidence of incompetency, and accords it no probative value.

The June 2012 VA examiner opined that it would be in the Veteran's best interests to continue to consider him incapable of handling his financial affairs, despite only having mild cognitive deficits, which, the Board notes, is not the correct standard.  She indicated he was unable to discuss his financial matters and that he was confused as to his competency status because he denied having a payee.  The record shows that he was able to tell her how much he paid every month for rent and utilities, as well as the amounts paid for consumer credit cards.  There is no evidence suggesting that the figures he listed were wrong.  The record also shows that he had been placed in the Supervised Direct Payment program, and although the August 2011 letter informing him of that also said that he would be appointed a fiduciary, he was apparently appointed as his own custodian.  See, e.g., Letter dated September 12, 2011.  It is therefore entirely reasonable for him to have been "confused" about his status and to have denied having a representative payee.  The Board does not find this opinion to be probative, as her opinion is not supported by the facts in her report.

A June 2013 VA field examiner reported that the Veteran demonstrated knowledge about his assets and obligations.  He was able to identify all income sources and amounts and relate specific information regarding his day-to-day expenditures.  The field examiner found him to be competent to handle his funds.

The January 2014 VA examiner opined the Veteran was incompetent, indicating that his cognitive functioning had declined and that he had appreciable deficits in memory functioning.  She commented that he engaged in high risk behavior, including living in a home with no heat or water, consequently defecating in buckets and using space heaters, and that he opted to purchase expensive luxury items rather than using his money to fix his damaged home.  She said that he had moderate cognitive deficits that may exacerbate his ability to apply accurate and reliable reasoning.

The Veteran adamantly denies being incompetent, and has asserted that he pays his bills and balances his check book.  There is nothing in the record to suggest that this is not the case, and there is no evidence that he has had troubles with bill collectors, foreclosure, or property tax liens.  He explained that his house was damaged in a fire, but that he lives there while repairing it.  There is no water service, but he uses buckets for evacuation, brings water in for cooking, and goes to friends' houses to bathe.  He explained that he had been living elsewhere but that vandals stole pipes and personal property.  He also explained that he had a long-time interest in vintage stereo equipment and motorcycles, and that he bought and sold them.  These statements are supported by the record.  

After consideration of the evidence of record, the Board finds the evidence in relative equipoise.  The October 2009 and June 2012 VA examination reports are not probative.  The June 2013 VA field examiner, who had the opportunity to review the Veteran's financial affairs, opined that he was competent to handle his affairs, and noted he had been successful doing so since his initial award.  There is no indication that field examiner is a clinician or medical doctor.  The January 2014 VA examiner, who is listed on the report as having a doctorate in clinical psychology, opined the Veteran was incompetent, based in large part on the conditions in which the Veteran chose to live.  His statements credibly explain his reasons for that.  She also indicated that his cognitive deficits "may" exacerbate his ability to apply accurate and reliable reasoning (that is, may affect his ability to make prudent decisions), however, this language is speculative.  Such indefinite language, which also suggests that his cognitive deficits may not affect his decision-making skills, is insufficient to reach the a level of "reasonable certainty" as to the Veteran's competency.  Vanerson, supra.  

The Board also notes that, despite his mental health treatment providers' concerns about his living situation, the record is devoid of any evidence that steps had been taken to protect his person.  As it is not clear and convincing that he is incompetent to handle his own affairs, the Board finds that he is competent.


ORDER

The Veteran is deemed competent to handle disbursement of VA funds.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


